I$1
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
WITHDRAWN REJECTIONS
In view of the appeal brief filed on 05/12/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
Response to Arguments
Applicant’s arguments with respect to claims 1-10, 12-16 and 18-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-8, 10, 12-14 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cherian et al (US 2019/0098565 A1), hereinafter, “Cherian”. 
Regarding claim 1, Cherian discloses: A user equipment device (UE) (fig 1, device 106a), comprising: 
an antenna (fig 2, Wireless Device 202 includes antennas 216, para [0039]); 
a radio operably coupled to the antenna (fig 2, Wireless Device 202 includes antennas 216 coupled to transmitter 210, para [0039]); and 
a processing element operably coupled to the radio (fig 2, Wireless Device 202 includes Processor 204 and DSP 220 coupled to transmitter 210, para [0036] and para [0040]);  
wherein the antenna, the radio, and the processing element are configured to (fig 2): transmit a probe request message to a first access point (AP) through a wireless local area network (WLAN) (fig 4, para [0062], the STA 106a associated with AP 104a communicating on the 2.4/5 GHz may then transmit a probe request 404 to the “AP 104a” equivalent to “first AP”), 
wherein the probe request message requests one or more parameters of a response message (fig 4, para [0062], where, “ the probe request may specifically request information regarding an AP 104b operating on the 6 GHz network, such as channel number, “BSSID” (equivalent to “parameters of a response message”)”), 
wherein the probe request message is transmitted within a first frequency band (fig 4, para [0063], “the STA 106 that is associated with the first frequency channels may send a probe request to the AP 104 that communicates on the first frequency channels”, where, “first frequency channel” equivalent to “first frequency band”), and 
wherein the one or more requested parameters of the probe request message comprise a BSS identifier (BSSID)  of a first BSS operating in a second frequency band different from the first frequency band (fig 4, para [0058] and [0062], “the STA 106 may then passively scan the 6 GHz network (for a period of time 408) until a beacon 410 is observed on the “6 GHz” (equivalent to “second frequency band”) network” which is different from 2.4/5 GHz band); 
receive the response message from the first AP (fig 1, AP 104), wherein the response message comprises information related to the first BSS (fig 4. Para [0063], STA 106 will receive a probe response which includes neighbor report, where, the neighbor report may include BSSID and SSID, the BSSID and SSID of the STA 106 and AP 104 within a “BSS” equivalent to “first BSS”, fig 3, para [0043]; [0031]; [0066]; [0069]; and etc.), and 
wherein the information related to the first BSS is determined based at least in part on the requested one or more parameters of the probe request message (fig 4, para [0062]-[0063], based on the Probe Request message the STA received Probe Response information with neighbor report which may include a target beacon transmission time (TBTT) offset, a channel number, a BSSID, a SSID, etc., of the AP 104 communicating on the second frequency channel and determined the corresponding BSS hereinafter first BSS); and 
establish a connection with the first BSS over the second frequency band based at least in part on the information comprised within the response message (fig 4, para [0062]-[0063], “STAs 106 that are roaming in the 6 GHz network, the STAs 106 may obtain the information regarding the 6 GHz network from the 6 GHz AP 104b directly” and the STA 106 starts communicating with AP 104 associated to the first BSS using “6 GHz” (“second frequency band”) frequency band). 
 Regarding claims 7 and 8, Oteri discloses: The UE of claim 1, wherein the first AP comprises a multi-band AP operating in a plurality of frequency bands (fig 3, para [0056], where, AP supports plurality of frequency band such as 2.4GHz, 5GHz and 6GHz frequency channel); wherein the second frequency band is different from a frequency band used to transmit the response message (fig 3, para [0059], transmit probe response using 2.4/5 GHz (first frequency band) which different from “6 GHz” “second frequency band”).
Regarding claims 10 and 20, the claims includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define communication method using multi frequency band, and the rejection to claim 1 is applied hereto.
Regarding claim 12, Cherian discloses:  The wireless AP of claim 10, wherein the first BSS is serviced by the wireless AP, and wherein the wireless AP is further configured to: establish a connection with the UE through the first BSS over the second frequency band (fig 4, para [0062]-[0063], “STAs 106 that are roaming in the 6 GHz network, the STAs 106 may obtain the information regarding the 6 GHz network from the 6 GHz AP 104b directly” and the STA 106 starts communicating with AP 104 associated to the first BSS using “6 GHz” (“second frequency band”) frequency band).   
	Regarding claim 13, Cherian discloses:  The wireless AP of claim 10, wherein the first BSS is  serviced by the wireless AP (fig 3-4, para [0056]-[0062]), and wherein the response message further comprises an indication that the response message contains at least one of a multiple BSS identifier (BSSID) element or a reduced neighbor report (RNR) element that identifies all service set identifiers (SSIDs) of one or more BSSs (fig 4, para [0062]-[0063], the response message includes BSSID and SSID).  
Regarding claim 14, Cherian discloses:  The wireless AP of claim 10, wherein the response message is transmitted in the first frequency band (fig 3, para [0059], transmit probe response using 2.4/5 GHz (first frequency band)).  
Regarding claim 19, Cherian discloses:  The wireless AP of claim 10, wherein the wireless AP comprises a multi-band AP operating in a plurality of frequency bands (fig 3, para [0056], where, AP supports plurality of frequency band such as 2.4GHz, 5GHz and 6GHz frequency channel);  wherein the wireless AP is further configured to: establish a connection with the UE using the first BSS through a second  frequency band that is different from the first frequency band (fig 4, para [0062]-[0063], “STAs 106 that are roaming in the 6 GHz network, the STAs 106 may obtain the information regarding the 6 GHz network from the 6 GHz AP 104b directly” and the STA 106 starts communicating with AP 104 associated to the first BSS using “6 GHz” (“second frequency band”) frequency band), wherein the first frequency band is used to transmit the response message (fig 3, para [0059], transmit probe response using 2.4/5 GHz (first frequency band)).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cherian et al (US 2019/0098565 A1), hereinafter, “Cherian” in view of Oteri et al (PRO 62/757,507), hereinafter, “Oteri”. 
Regarding claim 2, Cherian discloses:  The UE of claim 1, wherein the requested one or more parameters of the response message comprise one or more parameters associated with the first BSS (fig 4, para [0062]-[0063]), however, Cherian does not explicitly teach: and wherein the information related to the first BSS  comprises a reduced neighbor report (RNR) element identifying a first channel in which the first BSS operates, wherein the first channel is different from a second channel used to transmit the probe request message.  
Oteri teaches: wherein the information related to the first BSS  comprises a reduced neighbor report (RNR) element identifying a first channel in which the first BSS operates (para [00132], where, “the reduced neighbor report element or neighbor report elements, including indication of the IDs (BSSIDs, SSIDs), capabilities or their being master or slave APs”), wherein the first channel is different from a second channel used to transmit the probe request message (para [0073]-[0074], where, “High Throughput (HT) STAs may use a 40 MHz wide channel for communication, for example, via a combination of the primary 20 MHz channel with an adjacent or nonadjacent 20 MHz channel to form a 40 MHz wide channel”).  
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the information related to the first BSS  comprises a reduced neighbor report (RNR) element identifying a first channel in which the first BSS operates, wherein the first channel is different from a second channel used to transmit the probe request message”, taught by Oteri into Cherian to enable a single STA to discover multiple APs and associate with more than one AP are needed.
Regarding claim 4, Cherian discloses:  The UE of claim 1 (fig 4, para [0062]-[0063]), however, Cherian does not explicitly teach: Oteri discloses: The UE of claim 1, wherein the probe request message indicates that the UE is capable of receiving a multiple BSS identifier (BSSID) element.
Oteri teaches: wherein the probe request message indicates that the UE is capable of receiving a multiple BSS identifier (BSSID) element (para [00120], “the probe request may include a request for multi-AP association, transmission, and/or reception capabilities”).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the probe request message indicates that the UE is capable of receiving a multiple BSS identifier (BSSID) element”, taught by Oteri into Cherian to enable a single STA to discover multiple APs and associate with more than one AP are needed.
Regarding claim 6, Cherian discloses:  The UE of claim 1 (fig 4, para [0062]-[0063]), however, Cherian does not explicitly teach: wherein the probe request message indicates that the UE is capable of receiving a multiple BSS identifier (BSSID) element and wherein the probe request message comprises a service set identifier (SSID) or a BSSID that matches with at least one BSS present in the multiple BSSID element.
Oteri discloses: wherein the probe request message indicates that the UE is capable of receiving a multiple BSS identifier (BSSID) element (para [00120], “the probe request may include a request for multi-AP association, transmission, and/or reception capabilities”), and wherein the probe request message comprises a service set identifier (SSID) or a BSSID that matches with at least one BSS present in the multiple BSSID element (para [00135], “multi-AP probe request or MASS probe request, that may include the SSID, the MASS ID and/or one or more IDs, such as MAC address”). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the probe request message indicates that the UE is capable of receiving a multiple BSS identifier (BSSID) element”, taught by Oteri into Cherian to enable a single STA to discover multiple APs and associate with more than one AP are needed.
Regarding claim 9, Cherian discloses:  The UE of claim 1, wherein the probe request message (fig 4, para [0062]), however, Cherian does not explicitly teach: Oteri discloses: is comprised within an Access Network Query Protocol (ANQP) message (para [0098], where, probe request/response may include “access network query protocol (ANQP)) and network management (e.g., control frames)”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “the probe request message is comprised within an Access Network Query Protocol (ANQP) message”, taught by Oteri into Cherian to enable a single STA to discover multiple APs and associate with more than one AP are needed.
Claims 3, 5, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cherian et al (US 2019/0098565 A1), hereinafter, “Cherian” in view of in view of Park et al (US 2015/0181507 A1), hereinafter, “Park”
Regarding claims 3 and 16, Cherian discloses:  The UE of claim 1 and the AP of claim 10, 2wherein the probe request message (fig 4, para [0062]), however, Cherian does not explicitly teach: comprises a wildcard service set identifier (SSID) or a wildcard BSS identifier (BSSID).
Park teaches: probe request message comprises a wildcard service set identifier (SSID) or a wildcard BSS identifier (BSSID) (fig 6A, para [0093], where, probe request frame 610 includes the wildcard SSID and the wildcard BSSID).
 Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “probe request message comprises a wildcard service set identifier (SSID) or a wildcard BSS identifier (BSSID)”, taught by Park into Cherian to enable transmission in a broader area than by the existing WLAN.
Regarding claims 5 and 18, Cherian discloses: The UE of claim 1 (fig 4, para [0062]), however, Cherian does not explicitly teach: wherein the response message is transmitted from a first transmit media access control (MAC) address and wherein the BSSID is different from the first transmit MAC address.
  Park teaches: wherein the response message is transmitted from a first transmit media access control (MAC) address (fig 5, para [0070]-[0071], where, probe response frame 550 sent from AP1 which is corresponding to first MAC) and wherein the BSSID is different from the first transmit MAC address (fig 5, para [0070]-[0071], where, probe response frame 550 sent from AP1 which is corresponding to first MAC, where, the BSSID may have a value corresponding to the MAC address of an AP as an identifier to specifies the AP, e.g.,  BSSID and/or SSID may be used to specify an AP and may be different from MAC address).
 Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the response message is transmitted from a first transmit media access control (MAC) address”, taught by Park into Cherian to enable transmission in a broader area than by the existing WLAN.
Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cherian et al (US 2019/0098565 A1), hereinafter, “Cherian” in view of in view of Levy et al (US 2017/0289274 A1), hereinafter, “Levy”.
Regarding claim 15, Cherian discloses:  The wireless AP of claim 10, wherein the wireless AP services the first BSS in a different channel from a channel in which it received the probe request message (fig 3-4, para [0056]-[0063]); 
However, Cherian does not explicitly teach: wherein the first BSS comprises a hidden BSS or an Open Wireless Encryption (OWE) BSS, and wherein the response message indicates one or more channel properties associated with the first BSS.
Levy teaches:  wherein the first BSS comprises a hidden BSS or an Open Wireless Encryption (OWE) BSS (para [0017], “the hidden SSID feature in a DMG infrastructure BSS is supported”), and wherein the response message indicates one or more channel properties associated with the first BSS (para [0012]-[0013], “An AP operating on a DMG band configured with hidden SSID could exhibit inconsistent behavior if it were to operate as described above with respect to traditional 802.11 networks. The SSID is an optional attribute in DMG beacons so the lack of an SSID in a DMG beacon cannot indicate a hidden AP”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the first BSS comprises a hidden BSS or an Open Wireless Encryption (OWE) BSS, and wherein the response message indicates one or more channel properties associated with the first BSS”, taught by Levy into the system of  Cherian in order provide support for hidden SSID in 802.11ad.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cherian et al (US 2019/0098565 A1), hereinafter, “Cherian” in view of in view of Min et al (PRO: 62780476), hereinafter, “Min”.
Regarding claims 21 and 22, Cherian discloses:  The wireless AP of claim 10 and the method of claim 20, wherein the probe request message indicates that the UE is capable of receiving a multiple BSS identifier (BSSID) element (fig 3, para [0056], where, AP supports plurality of frequency band such as 2.4GHz, 5GHz and 6GHz frequency channel); however, and wherein the probe request message comprises a service set identifier (SSID) or a BSSID that matches with at least one BSS present in the multiple BSSID element. 
Min teaches: wherein the probe request message comprises a service set identifier (SSID) or a BSSID that matches with at least one BSS present in the multiple BSSID element  (para [0014]-[0016] “An AP receiving a probe request with the BS SID List element included, and that has a BS SID that matches one of the BSSIDs in the list shall send a probe response in response to the probe request”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the probe request message comprises a service set identifier (SSID) or a BSSID that matches with at least one BSS present in the multiple BSSID element”, taught by Min into the system of  Cherian in order to enable 802.llax operation in the 6GHz band, which spans from 5935MHz to 7125MHz.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561. The examiner can normally be reached Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIZAM U. AHMED/
Examiner, Art Unit 2461




A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/HUY D VU/Supervisory Patent Examiner, Art Unit 2461